Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-16, the claims are indefinite for reciting the limitation of phagocytizing the dispersed drops of second liquid in the first liquid.
The applicant term “phagocytize” is typically utilized in biology to describe one component, such as a white blood cell surrounding and destroying a foreign substance, such as bacteria. 
It is unclear, to the Examiner how the surfactant “phagocytizes” the dispersed drops of second liquid in the first liquid.
For examination on the merits, the Examiner will interpret phagocytizing to mean to eliminate and/or reduce the dispersed drops of second liquid in the first liquid.
	With respect to claim 14:  "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101  and 35 U.S.C. 112(b)  if the facts support both rejections. For failure to recite a claim within one of the statutory classes under 35 U.S.C. 101, the appropriate form paragraph is 7.05.01. For indefiniteness under 35 U.S.C. 112(b), the appropriate form paragraph is 7.34.01.
With respect to claim 14, the claim is indefinite as it fails to claim any steps for the claimed process. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al (US 2021/0062097).
With respect to claims 1 and 14, Eggert discloses device for separating two immiscible liquids, referred to as first liquid (108) and second liquid (104), the device comprising a container (102) containing the first and second liquid (108,104), means for injecting a fluid made up of the first liquid and comprising drops of the second liquid (140)(see paragraph 0009), and means for withdrawing the first liquid (112) free of drops of the second liquid (110) (see paragraph 0010), wherein the container comprises a three-phase system, the three-phase system comprising the first liquid, the second liquid
Eggert does not explicitly disclose wherein the surfactant formulation phagocytizes the dispersed drops of the second liquid present in the first liquid, as claimed.
Examiner notes for a device, claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Alternatively, for examination on the merits, the Examiner is interpreting phagocytizing to mean to eliminate and/or reduce the dispersed drops of second liquid in the first liquid.
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to understand that the demulsifier chemical additive utilized by Eggert would reduce and/or eliminate the dispersed drops of second liquid in the first liquid, as conventionally that is what demulsifiers are used for, e.g. to help clarify emulsion, i.e. reduce the dispersed drops of a liquid in a second liquid.
With respect to claim 4, Eggert discloses the limitation of claim 1. Eggert further discloses wherein the means for injecting the fluid made up of the first liquid and the drops of the second liquid, and the means for withdrawing the first liquid comprise valves (see paragraph 0009-0011).
With respect to claim 6, Eggert discloses the limitation of claim 1. Eggert further discloses wherein the first liquid is an aqueous phase and the second liquid is an organic phase (see paragraph 0009-0010).

Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert as applied to claim 4 above, and further in view of Barroeta et al (US  2014/025184).
With respect to claim 5, Eggert discloses the limitation of claim 4. 
Eggert further discloses automatically controlling the amount chemical additive introduced into to the mixture of the first and second fluid (see paragraph 0014-0015)
Eggert does not disclose wherein the device comprises means for controlling the valves, as claimed.
However, in a related desalting process, Barroeta discloses withdrawal of the first liquid free of drops of the second liquid (i.e. water) from the container is controlled automatically (see paragraph 0025).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to readily modify the device with automatization of inlet and outlet control valves in view of Barroeta, as this is conventional and advantageous to the overall device.
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Claim Rejections - 35 USC § 103
Claim(s) 7, 10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al (US 2021/0062097).
With respect to claim 7, Eggert discloses a method for separating two immiscible liquids referred to as first liquid (108) and second liquid (104), wherein in that the following steps are carried out: 
a) forming a three-phase system in a container (102), the three-phase system comprising the first liquid (108), the second liquid (104) and a Winsor III type bicontinuous phase (emulsion) formed using a surfactant formulation (chemical additive) (see paragraph 0009-0010), 
b) injecting into the container a fluid made up of the first liquid (108) and comprising drops of said the second liquid (104) (see paragraph 0009-0010), 
d) withdrawing from the container (102) the first liquid (112) free of drops of the second liquid (110) (see paragraph 0010).
Eggert does not explicitly disclose wherein the surfactant formulation phagocytizes the dispersed drops of the second liquid present in the first liquid, as claimed.
However, for examination on the merits, the Examiner is interpreting phagocytizing to mean to eliminate and/or reduce the dispersed drops of second liquid in the first liquid.
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to understand that the demulsifier chemical additive utilized by Eggert would reduce and/or eliminate the dispersed drops of second liquid in the first liquid, as conventionally that is what demulsifiers are used for, e.g. to help clarify emulsion, i.e. reduce the dispersed drops of a liquid in a second liquid.
With respect to clam 10, Eggert disclose the limitation of claim 7. Eggert does not disclose wherein the wherein the first liquid is withdrawn after a predetermined time following the injection step.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In this case it would have been obvious to one with ordinary skill in the art the time of filing to choose any predetermined time, as choosing a residence would have been predetermined by the feed, e.g. an engineering choice.
With respect to claim 12, Eggert discloses the limitation of claim 7.
Eggert further disclose wherein the separation method comprises a step of injecting into the container a surfactant formulation that minimizes the interfacial tension between the first liquid and the second liquid (see paragraph 0009 and 0015).
With respect to claim 13, Eggert discloses the limitation of claim 7.
Eggert further discloses wherein the first liquid is an aqueous phase and the second liquid is an organic phase (see paragraph 0009-0010).
With respect to claim 15, Eggert a petroleum effluent treatment method, comprising separating two immiscible liquids in a petroleum effluent with the device as claimed in claim 1 (see rejection above an Eggert paragraph 0008). 

Claim Rejections - 35 USC § 103
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert as applied to claim 7 above, and further in view of Barroeta et al (US  2014/025184).
With respect to claim 11, Eggert discloses the limitation of claim 10.  
Eggert further discloses automatically controlling the amount chemical additive introduced into to the mixture of the first and second fluid (see paragraph 0014-0015)
Eggert does not disclose wherein injection of the fluid made up of the first liquid and comprising drops of the second liquid into the container and/or withdrawal of the first liquid free of drops of the second liquid from the container is controlled automatically.
However, in a related desalting process, Barroeta discloses withdrawal of the first liquid free of drops of the second liquid (i.e. water) from the container is controlled automatically (see paragraph 0025).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to readily modify the process with automatization of inlet and outlet control valves in view of Barroeta, as this is conventional and advantageous to the overall process.
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Claim Rejections - 35 USC § 103
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggert as applied to claim 1 above, and further in view of Moene et al (US 2014/0008271).
With respect to claim 16, Eggert discloses a petroleum effluent treatment method, comprising separating two immiscible liquids in a petroleum effluent (see paragraph 0009).
Eggert does not disclose wherein the petroleum effluent is obtained by enhanced oil recovery with the device as claimed in claim 1.
However in a related field Moene discloses methods and systems of separating a hydrocarbon phase from a mixture comprising an emulsion of water and hydrocarbons in the presence of a surfactant, comprising adjusting the salinity of the mixture to release hydrocarbons and water from the emulsion into a hydrocarbon phase and a salt-containing aqueous phase respectively; and separating at least a part of the hydrocarbon phase from the salt-containing aqueous phase wherein at least a part of the salt-containing aqueous phase is recovered for further use (see abstract),
Moene further discloses wherein feedstock to the desalter is obtained by enhanced oil recovery with the device as claimed (see paragraph 0003-0005 and 0013).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the Eggert process with feedstock is obtained by enhanced oil recovery with the device as claimed, as said feedstock is conventional.
Allowable Subject Matter
Claims 2-3 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 2-3 and 8-9, the claims recite limitation to an optical measuring device and/or step, that is not taught or suggested to by the closest prior art Eggert (US 2021/0062097).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C VALENCIA/
Examiner, Art Unit 1771         

/Randy Boyer/
Primary Examiner, Art Unit 1771